t c no united_states tax_court edwina diane campbell petitioner v commissioner of internal revenue respondent docket no filed date by final notice_of_determination dated date r determined that p was not entitled to relief from joint_and_several_liability relating to because the request was pursuant to sec_6015 i r c filed more than years after r’s first collection activity against p on date p filed pursuant to sec_6015 i r c a petition seeking review of r’s determination on date p filed a motion for partial summary_judgment and on date r filed a notice of objection and cross-motion for summary_judgment the issue in both parties’ motions is whether r’s application of p’s overpayment relating to as a credit against p’s tax_liability is pursuant to sec_6015 i r c a collection activity that bars p’s request for relief relating to held r’s offset of p’s overpayment is pursuant to sec_6015 i r c a collection activity held further p’s motion for partial summary_judgment is denied held further r’s cross-motion for summary_judgment is granted there is no genuine issue as to whether p is entitled to relief from joint_and_several_liability relating to because p’s election was pursuant to sec_6015 i r c filed more than years after r’s first collection activity against p edwina diane campbell pro_se erin k huss for respondent opinion foley judge this matter is before the court on petitioner’s motion for partial summary_judgment and respondent’s notice of objection and cross-motion for summary_judgment pursuant to rule the sole issue for decision is whether respondent’s application of petitioner’s overpayment relating to as a credit against petitioner’s tax_liability is pursuant to sec_6015 a collection action that bars petitioner’s request for relief from joint_and_several_liability relating to unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure background on date respondent applied pursuant to sec_6402 petitioner’s overpayment relating to as a credit against a portion of petitioner’s tax_liability and sent petitioner written notification thereof on date petitioner requested pursuant to sec_6015 c and f relief from joint_and_several_liability relating to her joint federal_income_tax return filed with alvin l campbell by final notice_of_determination dated date respondent determined that petitioner was not entitled to relief from joint_and_several_liability relating to because the request was pursuant to sec_6015 filed more than years after respondent’s first collection activity against petitioner on date petitioner while residing in tucson arizona filed a petition pursuant to sec_6015 seeking review of respondent’s determination petitioner on date filed a motion for partial summary_judgment accompanied by a memorandum of points and authorities and affidavit in support thereof on date respondent filed a notice of objection and cross-motion for summary_judgment accompanied by declarations and memorandum of law in support thereof petitioner on date filed an opposition to respondent’s cross-motion for summary_judgment discussion an election pursuant to sec_6015 c or f must be made within years of respondent’s first collection activity taken after date against the individual making the election internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_740 sec_6015 c b revproc_2000_15 sec_5 2000_1_cb_447 petitioner contends that respondent’s offset of her overpayment is not pursuant to sec_6015 a collection activity we disagree the offset of an overpayment is by its plain and ordinary meaning a collection activity pursuant to sec_6015 see 444_us_37 stating that a fundamental canon of statutory construction is that unless otherwise defined words will be interpreted as taking their ordinary contemporary common meaning trent v commissioner tcmemo_2002_285 stating that nonlevy collection actions include offsetting overpayment sec_2 on date the commissioner published final regulations pursuant to sec_6015 that define a collection activity to include an offset of an overpayment of the requesting spouse against a liability under sec_6402 sec_1_6015-5 income_tax regs these regulations are applicable to all requests for relief from joint_and_several_liability filed on or after date and thus not applicable to petitioner's request which was filed before that date sec_1_6015-9 income_tax regs from other tax years after the requesting spouse files for relief because petitioner reported overpayments of tax on her return she generally would be entitled to claim a refund see sec_6511 b 516_us_235 pursuant to sec_6402 however respondent used petitioner’s overpayment to partially satisfy her tax_liability thus respondent engaged pursuant to sec_6015 in a collection activity against petitioner because petitioner’s election was filed more than years after that collection activity ie respondent applied the overpayment and sent petitioner written notification thereof on date and on date petitioner elected relief there is no genuine issue as to whether petitioner is entitled to relief from joint_and_several_liability relating to see rule b natl indus inc v republic 677_f2d_1258 9th cir thus petitioner’s motion for partial summary_judgment is denied and respondent’s cross-motion for summary_judgment is granted contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing an appropriate order and decision will be entered
